                          Case 1:20-mc-01279-SMG Document 1 Filed 06/05/20 Page 1 of 19 PageID #: 1

TO: Clerk’s Office
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
________________________________________

     APPLICATION FOR LEAVE
   TO FILE DOCUMENT UNDER SEAL

                                                                                           A) If pursuant to a prior Court Order:
********************************                                                           Docket Number of Case in Which Entered:___________________
IN RE: APPLICATION FOR WARRANT TO                                                          Judge/Magistrate Judge:__________________________________
OBTAIN PROSPECTIVE CELL PHONE
                                                                                           Date Entered:___________________________________________
LOCATION DATA
                                                      20-MC-1279
                                                      _____________________
                                                      Docket Number

********************************
                                                                                           B) If a new application, the statute, regulation, or other legal basis that
                                               ✔
SUBMITTED BY: Plaintiff____ Defendant____ DOJ ____                                         authorizes filing under seal
       Andrew Wang
Name:__________________________________________
Firm Name:______________________________________
          USAO-EDNY                                                                        __________________________________________________________
                                                                                           Ongoing criminal investigation; risk of flight and evidence destruction
Address:_________________________________________
          271 Cadman Plaza East                                                            __________________________________________________________
________________________________________________
          Brooklyn, New York 11201
Phone Number:___________________________________
               718-254-6311                                                                ORDERED SEALED AND PLACED IN THE CLERK’S OFFICE,
E-Mail Address:___________________________________
               Andrew.Wang2@usdoj.gov                                                      AND MAY NOT BE UNSEALED UNLESS ORDERED BY
                                                                                           THE COURT.
INDICATE UPON THE PUBLIC DOCKET SHEET: YES               NO ✔ __
If yes, state description of document to be entered on docket sheet:                       DATED: Brooklyn                 , NEW YORK
                                                                                                   06/05/2020
__________________________________________________                                         _________________________________________________________

__________________________________________________                                         U.S. MAGISTRATE JUDGE

                                                                                           RECEIVED IN CLERK’S OFFICE___________________________
                                                                                                                      06/05/2020
                                                                                                                              DATE
MANDATORY CERTIFICATION OF SERVICE:
A.) ___ A copy of this application either has been or will be promptly served upon all parties to this action, B.) ___ Service is excused by 31 U.S.C. 3730(b), or by
                                                          ✔
the following other statute or regulation:______; or C.) ____This is a criminal document submitted, and flight public safety, or security are significant concerns.
(Check one)

                           06/05/2020
                           __________________                  ______________________________
                              DATE                                      SIGNATURE
  Case 1:20-mc-01279-SMG Document 1 Filed 06/05/20 Page 2 of 19 PageID #: 2




WK:ADW
F. #2019R01108

                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK

 IN THE MATTER OF THE SEARCH OF
                                 Case No. 20-MC-1279
 THE CELLULAR TELEPHONE ASSIGNED
 CALL NUMBER (347) 249-2432
                                 Filed Under Seal


                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

               I, Alexander Turczak, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

               1.      I make this affidavit in support of an application for a search warrant

under Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information

about the location of the cellular telephone assigned call number (347) 249-2432 (the

“SUBJECT PHONE”), whose service provider is T-Mobile US, Inc. (“T-Mobile”), a wireless

telephone service provider with operations at 4 Sylvan Way, Parsippany, New Jersey. The

SUBJECT PHONE is described herein and in Attachment A, and the location information to be

seized is described herein and in Attachment B.

               2.      Because this warrant seeks the prospective collection of information,

including cell-site location information, that may fall within the statutory definitions of

information collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3)

& (4), the requested warrant is designed to also comply with the Pen Register Act. See 18

U.S.C. §§ 3121-3127. The requested warrant therefore includes all the information required to

be included in an order pursuant to that statute. See 18 U.S.C. § 3123(b)(1).
  Case 1:20-mc-01279-SMG Document 1 Filed 06/05/20 Page 3 of 19 PageID #: 3




               3.      I am a Special Agent with the Federal Bureau of Investigation, and have

been since September 2017. As such, I am a “federal law enforcement officer” within the

meaning of Federal Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent engaged

in enforcing the criminal laws and duly authorized by the Attorney General to request a search

warrant. I have been involved in the investigation of numerous cases involving mail fraud, wire

fraud and money laundering. I have also received training on the uses and capabilities of cellular

telephones in connection with criminal activity.

               4.      The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and witnesses. This affidavit

is intended to show merely that there is probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

               5.      Based on the facts set forth in this affidavit, there is probable cause to

believe that violations of Title 18, United States Code, Sections 1341 (mail fraud), 1343 (wire

fraud), 1349 (conspiracy to commit mail fraud and wire fraud) and 1956 (money laundering and

conspiracy to commit money laundering) (collectively, the “Subject Offenses”) have been

committed, are being committed, and will be committed by Kenneth Ukhuebor. There is also

probable cause to believe that the location information described in Attachment B will constitute

evidence of these criminal violations, and will lead to the identification of individuals who are

engaged in the commission of the Subject Offenses.

               6.      The Court has jurisdiction to issue the proposed warrant because it is a

“court of competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a

district court of the United States that has jurisdiction over the offense being investigated, see 18

U.S.C. § 2711(3)(A)(i).
                                                   2
  Case 1:20-mc-01279-SMG Document 1 Filed 06/05/20 Page 4 of 19 PageID #: 4




                                       PROBABLE CAUSE

               7.      Kenneth Ukhuebor is a subject in the government’s investigation of an

Elder Fraud scheme and an apparently separate Business Email Compromise (“BEC”) scheme,

both of which appear to have been ongoing since as early as the spring of 2019. Ukhuebor

appears to have opened several bank accounts in his own name and the business name Kenbor

Incorporated (“Kenbor Inc.”) in order to perpetrate such fraudulent schemes by receiving

hundreds of thousands of dollars in proceeds of Elder Fraud and BEC scams.

Kenneth Ukhuebor’s Relationship with Kenbor Inc.

               8.       Kenbor Inc. is a business corporation registered in New York State.

Based on New York State Division of Corporations records, Kenbor Inc. was first registered in

March 2015 and lists an individual named Patience Osagie as the person who should receive any

legal process on behalf of the company. As described below, Kenbor Inc. appears to be either

the business operating name or the parent company of a clothing store operating as Kenbor

Clothing.1

               9.      On the business social networking website LinkedIn, a search for the name

“Patience Osagie” yields five results. Four of those results are for users listed as residing in

Nigeria or the United Kingdom. One of the results is for a user listed as residing in the New

York City area. The Patience Osagie residing in the New York City area describes her work

experience as being a boutique owner and fashion designer at Kenbor Inc. since January 2015.

Notably, this account displays as a profile picture a heavyset adult male with a distinctive beard




   1
       Notably, “Kenbor” appears to be a combination of “Kenneth” and “Ukhuebor.”

                                                  3
  Case 1:20-mc-01279-SMG Document 1 Filed 06/05/20 Page 5 of 19 PageID #: 5




and wearing sunglasses. As described in more detail below, this individual appears to be

Kenneth Ukhuebor.

               10.     Through my investigation, I have identified two separate accounts on the

social networking website Facebook, Inc. (“Facebook”) that appear to belong to Kenneth

Ukhuebor. The username for one of the accounts is “Kenneth Ukhuebor,” and the username for

the other account is “Ken Kenbor.” Both accounts display profile pictures and other photographs

depicting the same heavyset adult male shown in the profile picture for the aforementioned

Patience Osagie LinkedIn account.

               11.     A woman named Precious Ukhuebor appears to be Kenneth Ukhuebor’s

wife. A Facebook account with the username “Precious Ukhuebor” lists the user as “married.”

On February 14, 2020, the Precious Ukhuebor Facebook account posted a photo of a woman

with the heavyset male believed to be Kenneth Ukhuebor and included a Valentine’s Day

message. In addition, the same Precious Ukhuebor appears to have an account (username

“ukhuebor_precious”) on Instagram, a social networking site that allows users to post pictures

with captions. Precious Ukhuebor’s Instagram page includes numerous photos of Kenneth

Ukhuebor with accompanying descriptions that refer to him as her husband.

               12.     The URL for the Precious Ukhuebor Facebook account is

www.facebook.com/patience.osagie.3958.

               13.     On her Facebook account, Precious Ukhuebor describes her employment

as “Kenbor Clothing,” using a clickable link that leads to a “Kenbor Clothing” Facebook page.

The page describes the business as a “Women’s Clothing Store” and includes a post from

October 16, 2019 announcing a grand opening. The Kenbor Clothing Facebook page displays

the following image as its profile picture:

                                                4
  Case 1:20-mc-01279-SMG Document 1 Filed 06/05/20 Page 6 of 19 PageID #: 6




               14.     On October 16, 2019, Precious Ukhuebor changed her Facebook profile

picture to display the same Kenbor Clothing picture above. Also on October 16, 2019, both the

Ken Kenbor and Precious Ukhuebor Facebook users posted links to the Kenbor Clothing

Facebook page’s grand opening announcement.

               15.     Records from Facebook reveal that both the Kenbor Clothing and the Ken

Kenbor accounts were registered using the same phone number.

               16.     Based on the foregoing, I believe that Patience Osagie and Precious

Ukhuebor are either the same person or close associates of one another. The above information

also shows that Kenneth Ukhuebor is married to Precious Ukhuebor and, through his wife, is

affiliated with Kenbor Inc.

The Elder Fraud Scheme

               17.     Elder Fraud schemes often involve fraudsters who target elderly victims

by pretending to be the representatives of a foreign national lottery (in which the victim has

purportedly won a large sum of money) or a foreign estate (in which the victim has purportedly

been named as a beneficiary of the estate and is entitled to a large sum of money). Such schemes

                                                 5
  Case 1:20-mc-01279-SMG Document 1 Filed 06/05/20 Page 7 of 19 PageID #: 7




sometimes involve promises by fraudsters that the victim will receive a large payment upon the

victim’s payment to the fraudsters of purported taxes, fees or other invented charges.

               18.    Persons involved in laundering the proceeds of fraudulent schemes

through financial institution accounts and otherwise may receive and transfer funds from

multiple such schemes at the same time.

               19.    Among other things, we have learned through our investigation that in or

about the spring of 2019, an unknown person faxed a letter to an 86-year old victim (the

“Victim”), the identity of whom is known to me, in New York. The faxed letter stated that the

Victim was entitled to a $26.7 million inheritance following the death of an individual in Spain.

The letter directed the Victim to send “taxes” and “fees” related to the inheritance to two Bank of

America accounts, one bearing the number XXXXXXXX0762 (the “0762 Account”) and the

other bearing the number XXXXXXXXX8304 (the “8304 Account”). Bank of America

signature cards show that the 0762 Account was opened by and in the name of Kenneth

Ukhuebor in March 2013, and that the 8304 Account was opened by Patience Osagie, in April

2015, in the name of Kenbor Inc. In total, the Victim sent more than $200,000 in proceeds to the

0762 Account and the 8304 Account.

The BEC Scheme

               20.    BEC schemes often involve a computer hacker gaining unauthorized

access to a business email account via software, malware or social engineering, blocking or

redirecting communications to and/or from the email account, and then using the compromised

email account or a separate fraudulent email account (sometimes called a “spoofed” email




                                                6
  Case 1:20-mc-01279-SMG Document 1 Filed 06/05/20 Page 8 of 19 PageID #: 8




account)2 to communicate with unsuspecting personnel from a victim company and trick them

into making an unauthorized wire transfer. The fraudster directs the personnel to transmit

company funds to the bank account of a third party (sometimes referred to as a “money mule”),

which is often a bank account owned, controlled and/or used by individuals involved in the

scheme. The money may then be laundered by transferring it through numerous bank accounts

or by quickly withdrawing it as cash, by check or by cashier’s check.

               21.    The Philadelphia Sign Company (“PSC”), a New Jersey-based sign

design, manufacturing and installation company that does business throughout the United States,

is one of the victims of the BEC scheme we are investigating. In July 2019, PSC reported to the

government that unidentified persons had gained access to PSC’s corporate email account and

proceeded to send unauthorized emails to numerous PSC clients. For example, Allstate

Corporation, a PSC client, wired almost $400,000 to TD Bank account number XXXXXX4749

(the “4749 Account”) at the direction of a fraudster sending an unauthorized email that purported

to be from PSC.

               22.    A TD Bank signature card shows that Kenneth Ukhuebor opened the 4749

Account in his own name in April 2013. In addition, TD Bank surveillance camera footage

shows that between May 14, 2019 and June 26, 2019, the heavyset man identified as Kenneth




   2
      One way of spoofing an email address is to create an account at a fraudulent domain,
where the domain name is altered to appear identical to a real company domain but where it
is misspelled by a letter or character. For example, a BEC fraudster might spoof the email
address of “John” at “ACME, Inc.” (john@acmecompany.com) by creating similar email
accounts at a fraudulent domain (e.g., john@acmecornpany.com, replacing the “m” in
“company” with the letters “rn,” or john@acmecompanies.com). Also, BEC fraudsters
sometimes create a fraudulent email account at a legitimate email provider (e.g.,
john_acmecompany@gmail.com).
                                                7
  Case 1:20-mc-01279-SMG Document 1 Filed 06/05/20 Page 9 of 19 PageID #: 9




Ukhuebor and shown in pictures displayed on (a) the Ken Kenbor Facebook account, (b) the

Patience Osagie LinkedIn account, and (c) the Precious Ukhuebor Facebook and Instagram

accounts, conducted transactions on the 4749 Account at multiple TD Bank locations.

               23.    Another victim of the BEC scheme was Meristem Packaging Company

LLC (“Meristem”), a packaging company based in Georgia. On or about May 8, 2019, Meristem

received two emails from nichole.young@eateryesentials.com, a “spoofed” email account

purporting to come from Eatery Essentials, a U.S. company that sells and markets paper and

plastic cups and containers. At the direction of the emails sent from the spoofed account,

Meristem redirected approximately $72,000 in payments to a TD Bank account number

XXXXXX3439 (the “3439 Account”). TD Bank records show that Patience Osagie opened the

3439 Account in January 2019, in the name of Kenbor Inc.

The Subject Phone’s Connection to the Elder Fraud & BEC Schemes

               24.    Records from Facebook, Inc. reveal that the “Ken Kenbor” Facebook

profile is associated with the Yahoo email account kenborpat@yahoo.com.

               25.    Records from Oath Holdings Inc. (Yahoo’s parent company) and T-

Mobile reveal that a number of the IP addresses through which the kenborpat@yahoo.com

account was repeatedly accessed were associated with the SUBJECT PHONE.

               26.    Records received from TD Bank, Bank of America, Wells Fargo and

JPMorgan Chase show that an individual using the name “Alex Osato” currently maintains

accounts with each of those banks and provided the SUBJECT PHONE number when opening

the accounts. Each of those accounts has been flagged internally by the respective banks as

engaging in suspicious activity. “Alex Osato” opened TD Bank account number XXXXXX8586

(the “8586 Account”) using a Nigerian passport that appears to be fraudulent. “Alex Osato”
                                                8
Case 1:20-mc-01279-SMG Document 1 Filed 06/05/20 Page 10 of 19 PageID #: 10




also provided 2811 Avenue U in Brooklyn, New York 11229 as an address when opening the

8586 Account. This is the same address listed for Kenbor Clothing on its Facebook page and

several online business listings.

               27.     “Alex Osato’s” account with Bank of America is assigned number

XXXXXXXX3717 (the “3717 Account”). Bank of America records show that the man

believed to be Kenneth Ukhuebor has been consistently and recently making withdrawals and

deposits from the 3717 Account. For example, the following surveillance camera image shows

that the heavyset bearded man believed to be Kenneth Ukhuebor was the individual who

made a $5,000 cash withdrawal from the 3717 Account on February 4, 2020:




                                              9
Case 1:20-mc-01279-SMG Document 1 Filed 06/05/20 Page 11 of 19 PageID #: 11




             28.    The following surveillance camera image shows that Kenneth Ukhuebor

withdrew $4,000 in cash from the 3717 Account on March 4, 2020:




             29.    The following surveillance camera image shows that Kenneth Ukhuebor

withdrew $9,000 in cash from the 3717 Account on March 6, 2020:




                                            10
Case 1:20-mc-01279-SMG Document 1 Filed 06/05/20 Page 12 of 19 PageID #: 12




              30.    The following surveillance camera image shows that Kenneth Ukhuebor

withdrew $9,000 in cash from the 3717 Account on April 24, 2020:




              31.    The following surveillance camera image shows that Kenneth Ukhuebor

deposited $21,545 in cash into the 3717 Account on April 30, 2020:




                                              11
Case 1:20-mc-01279-SMG Document 1 Filed 06/05/20 Page 13 of 19 PageID #: 13




               32.     Based on these facts, as well as my training, experience and involvement

in this investigation, I believe that prospective location data for the SUBJECT PHONE will

provide evidence of Kenneth Ukhuebor’s and others’ involvement in the Subject Offenses. For

example, among other things, location data for the SUBJECT PHONE may reveal the presence

of Kenneth Ukhuebor or an accomplice at bank locations to access or manage fraudulent

proceeds deposited in the 4749 Account, the 3717 Account or other bank accounts associated

with Kenneth Ukhuebor, Precious Ukhuebor, Patience Osagie, Alex Osato, Kenbor Inc. and

others.

               33.     In my training and experience, I have learned that T-Mobile is a company

that provides cellular telephone access to the general public. I also know that providers of

cellular telephone service have technical capabilities that allow them to collect and generate

information about the locations of the cellular telephones to which they provide service,

including E-911 Phase II data, also known as GPS data or latitude-longitude data and cell-site

data, also known as “tower/face information” or cell tower/sector records. E-911 Phase II data

provides relatively precise location information about the cellular telephone itself, either via GPS

tracking technology built into the phone or by triangulating on the device’s signal using data

from several of the provider’s cell towers. Cell-site data identifies the “cell towers” (i.e., antenna

towers covering specific geographic areas) that received a radio signal from the cellular

telephone and, in some cases, the “sector” (i.e., faces of the towers) to which the telephone

connected. These towers are often a half-mile or more apart, even in urban areas, and can be 10

or more miles apart in rural areas. Furthermore, the tower closest to a wireless device does not

necessarily serve every call made to or from that device. Accordingly, cell-site data is typically

less precise that E-911 Phase II data.

                                                 12
Case 1:20-mc-01279-SMG Document 1 Filed 06/05/20 Page 14 of 19 PageID #: 14




               34.     Based on my training and experience, I know that T-Mobile can collect E-

911 Phase II data about the location of the SUBJECT PHONE, including by initiating a signal to

determine the location of the SUBJECT PHONE on T-Mobile’s network or with such other

reference points as may be reasonably available.

               35.     Based on my training and experience, I know that T-Mobile can collect

cell-site data about the SUBJECT PHONE. Based on my training and experience, I know that

for each communication a cellular device makes, its wireless service provider can typically

determine: (1) the date and time of the communication; (2) the telephone numbers involved, if

any; (3) the cell tower to which the customer connected at the beginning of the communication;

(4) the cell tower to which the customer connected at the end of the communication; and (5) the

duration of the communication. I also know that wireless providers such as T-Mobile typically

collect and retain cell-site data pertaining to cellular devices to which they provide service in

their normal course of business in order to use this information for various business-related

purposes.

                                AUTHORIZATION REQUEST

               36.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

               37.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of

Criminal Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay

notice until 30 days after the collection authorized by the warrant has been completed. There is

reasonable cause to believe that providing immediate notification of the warrant may have an

adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or

user of the SUBJECT PHONE would seriously jeopardize the ongoing investigation, as such a

                                                 13
Case 1:20-mc-01279-SMG Document 1 Filed 06/05/20 Page 15 of 19 PageID #: 15




disclosure would give that person an opportunity to destroy evidence, change patterns of

behavior, notify confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As

further specified in Attachment B, which is incorporated into the warrant, the proposed search

warrant does not authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2).

Moreover, to the extent that the warrant authorizes the seizure of any wire or electronic

communication (as defined in 18 U.S.C. § 2510) or any stored wire or electronic information,

there is reasonable necessity for the seizure for the reasons set forth above. See 18 U.S.C.

§ 3103a(b)(2).

                 38.   I further request that the Court direct T-Mobile to disclose to the

government any information described in Attachment B that is within the possession, custody, or

control of

T-Mobile. I also request that the Court direct T-Mobile to furnish the government all

information, facilities, and technical assistance necessary to accomplish the collection of the

information described in Attachment B unobtrusively and with a minimum of interference

T-Mobile’s services, including by initiating a signal to determine the location of the SUBJECT

PHONE on T-Mobile’s network or with such other reference points as may be reasonably

available, and at such intervals and times directed by the government. The government shall

reasonably compensate T-Mobile for reasonable expenses incurred in furnishing such facilities

or assistance.

                 39.   I further request that the Court authorize execution of the warrant at any

time of day or night, owing to the potential need to locate the SUBJECT PHONE outside of

daytime hours.



                                                14
Case 1:20-mc-01279-SMG Document 1 Filed 06/05/20 Page 16 of 19 PageID #: 16




                 40.     I further request that the Court order that all papers in support of this

  application, including the affidavit and search warrant, be sealed until further order of the Court.

  These documents discuss an ongoing criminal investigation that is neither public nor known to

  all of the targets of the investigation. Accordingly, there is good cause to seal these documents

  because their premature disclosure may seriously jeopardize that investigation.

                                                      Respectfully submitted.



                                                      Alexander Turczak
                                                      Special Agent
                                                      Federal Bureau of Investigation


                                                             June 5, 2020
  Subscribed and sworn to before me by telephone on                                  2020



  HONORABLE STEVEN M. GOLD
  UNITED STATES MAGISTRATE JUDGE
  EASTERN DISTRICT OF NEW YORK




                                                    15
Case 1:20-mc-01279-SMG Document 1 Filed 06/05/20 Page 17 of 19 PageID #: 17




                                       ATTACHMENT A


                                     Property to Be Searched


       1.      The cellular telephone assigned call number (347) 249-2432 (the “SUBJECT

PHONE”), whose wireless service provider is T-Mobile US, Inc., a company with operations at 4

Sylvan Way, Parsippany, New Jersey (the “Provider”).


       2.      Records and information associated with the SUBJECT PHONE that is within the

possession, custody, or control of the Provider, including information about the location of the

cellular telephone if it is subsequently assigned a different call number.
Case 1:20-mc-01279-SMG Document 1 Filed 06/05/20 Page 18 of 19 PageID #: 18




                                        ATTACHMENT B


                                  Particular Things to Be Seized


   I.      Information to Be Disclosed by the Provider

               All information about the location of the SUBJECT PHONE described in

Attachment A for a period of thirty days, during all times of day and night. “Information about

the location of the SUBJECT PHONE” includes all available E-911 Phase II data, GPS data,

latitude-longitude data, and other precise location information, as well as all data about which

“cell towers” (i.e., antenna towers covering specific geographic areas) and “sectors” (i.e., faces

of the towers) received a radio signal from the cellular telephone described in Attachment A.

               To the extent that the information described in the previous paragraph

(hereinafter, “Location Information”) is within the possession, custody, or control of the

Provider, the Provider is required to disclose the Location Information to the government. In

addition, the Provider must furnish the government all information, facilities, and technical

assistance necessary to accomplish the collection of the Location Information unobtrusively and

with a minimum of interference with the Provider’s services, including by initiating a signal to

determine the location of the SUBJECT PHONE on the Provider’s network or with such other

reference points as may be reasonably available, and at such intervals and times directed by the

government. The government shall compensate the Provider for reasonable expenses incurred in

furnishing such facilities or assistance.

               This warrant does not authorize the seizure of any tangible property. In approving

this warrant, the Court finds reasonable necessity for the seizure of the Location Information.

See 18 U.S.C. § 3103a(b)(2).
Case 1:20-mc-01279-SMG Document 1 Filed 06/05/20 Page 19 of 19 PageID #: 19




   II.      Information to Be Seized by the Government

               All information described above in Section I that constitutes evidence of

violations of Title 18, United States Code, Sections 1341, 1343, 1349 or 1956 involving Kenneth

Ukhuebor.

               Law enforcement personnel (who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support staff, agency personnel

assisting the government in this investigation, and outside technical experts under government

control) are authorized to review the records produced by the Provider in order to locate the

things particularly described in this Warrant.




                                                 2
